Title: David Bailie Warden to Thomas Jefferson, 27 October 1809
From: Warden, David Bailie
To: Jefferson, Thomas


          Sir,  Paris, 27 october, 1809.
           I had the pleasure of writing to you by the Wasp sloop of war, and of sending you several brochures. I am instructed, by the Secretary of the agricultural Society, to send you the last volume of their transactions. I inclose a map which the author beg you to accept.
           more than twenty American vessels, with rich cargoes, have been lately carried to different ports of France, Holland, and Italy, and ordered for trial before the Council of Prizes, at Paris, some of which have not infringed the Imperial Decrees.  The Lydia, a vessel of this description, was restored, a few days since, to the owners, by a decision, of the above-mentioned Tribunal. Whether the others, under like circumstances, will be restored, is yet unknown—a maritime Court has been lately established, in Holland, for the purpose of fixing the limits of the territorial sea, within which several of our vessels are said to have been arrested. at this moment, there appears to be but little hope of an amicable arrangement between france, and the united States.  the emperor seems determined to adhere to his decrees. He is now at Fontain bleau.
           Messrs Humboldt, Lacepede, Thouin &c bid me present you their respects—I hope you received the copy of Callets Logarithms, dedicated to you, and of which I prepared the Introduction.—It will give me great pleasure to send you any Book or article you may wish to possess. 
          I am, with great esteem and respect, Your ever obliged Servant David Bailie Warden
        